 Case 3:16-cv-00477-M Document 450 Filed 09/06/19                 Page 1 of 3 PageID 63287



                           UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

  COMMSCOPE TECHNOLOGIES LLC                    )
                                                )
                   Plaintiff,                   )               No. 3:16-cv-477
                   Counterclaim Defendant       )
                                                )
  v.                                            )
                                                )
  DALI WIRELESS, INC.                           )
            Defendant.                          )
            Counterclaim Plaintiff              )
  v.                                            )
                                                )
  COMMSCOPE TECHNOLOGIES LLC                    )
  and COMMSCOPE CONNECTIVITY                    )
  LLC                                           )
           Counterclaim Defendant


           COMMSCOPE’S MOTION FOR JUDGMENT AS A MATTER OF LAW

          Pursuant to Federal Rule of Civil Procedure 50(b), CommScope Technologies LLC and

CommScope Connectivity LLC (collectively, “CommScope”) renews its motion for judgment as

a matter of law (“JMOL”). As set forth in the accompanying brief, CommScope moves for

JMOL that (1) claim 1 of U.S. Patent No. 9,031,521 (“the ’521 patent”) is invalid as anticipated

under 35 U.S.C. § 102; (2) CommScope does not infringe claim 1 of the ‘521 patent; (3) the

asserted claims of U.S. Patent No. 9,537,473 (“the ’473 patent”) are invalid as anticipated under

35 U.S.C. § 102, obvious under 35 U.S.C. § 103; lacking written description and not enabled

under 35 U.S.C. § 112; and (4) CommScope does not infringe the asserted claims of the ‘473

patent.




                                                1
 Case 3:16-cv-00477-M Document 450 Filed 09/06/19              Page 2 of 3 PageID 63288



        Pursuant to Federal Rule of Civil Procedure 59, if JMOL is not granted in CommScope’s

favor, CommScope seeks a new trial on non-infringement and invalidity of the ’521 and ‘473

patents.


        This motion is supported by CommScope’s supporting brief, appendix, and the record,

including the trial record, in this case.


 Dated: September 6, 2019                       /s/Philip P. Caspers
                                                Philip P. Caspers (pro hac vice)
                                                Samuel A. Hamer (pro hac vice)
                                                William F. Bullard (pro hac vice)
                                                Nathan D. Louwagie (pro hac vice)
                                                CARLSON, CASPERS, VANDENBURGH
                                                    & LINDQUIST PA
                                                225 South Sixth Street, Suite 4200
                                                Minneapolis, Minnesota 55402
                                                pcaspers@carlsoncaspers.com
                                                shamer@carlsoncaspers.com
                                                wbullard@carlsoncaspers.com
                                                nlouwagie@carlsoncaspers.com
                                                (612) 436-9600 Telephone
                                                (612) 436-9605 Facsimile

                                                Daniel J. Sheehan
                                                State Bar No. 18174500
                                                DANIEL J. SHEEHAN PLLC
                                                Campbell Centre II, Suite 100
                                                8150 N. Central Expressway
                                                Dallas, Texas 75206
                                                (214) 468-8899 Telephone
                                                (214) 468-8803 Facsimile
                                                dsheehan@dsa-law.com




                                              2
 Case 3:16-cv-00477-M Document 450 Filed 09/06/19                Page 3 of 3 PageID 63289



                                     Certificate of Service

       I, the undersigned, certify that, on September 6, 2019, I caused the foregoing document to

be served on all counsel of record via ECF.


                                                /s/ Philip P. Caspers
                                                Philip P. Caspers (pro hac vice)
                                                Samuel A. Hamer (pro hac vice)
                                                William F. Bullard (pro hac vice)
                                                Nathan D. Louwagie (pro hac vice)
                                                CARLSON, CASPERS, VANDENBURGH
                                                     & LINDQUIST PA
                                                225 South Sixth Street, Suite 4200
                                                Minneapolis, Minnesota 55402
                                                pcaspers@carlsoncaspers.com
                                                shamer@carlsoncaspers.com
                                                wbullard@carlsoncaspers.com
                                                nlouwagie@carlsoncaspers.com
                                                (612) 436-9600 Telephone
                                                (612) 436-9605 Facsimile




                                               3
